354 F.2d 658
ALUMINUM COMPANY OF AMERICA, a Corporation, Appellant,v.PREFERRED METAL PRODUCTS, a Corporation, Benjamin Hajduk and Genevieve Hajduk.
No. 15418.
United States Court of Appeals Third Circuit.
Argued December 16, 1965.
Decided January 21, 1966.

Appeal from the United States District Court for the District of New Jersey; Mitchell H. Cohen, Judge; 37 F.R.D. 218.
Nathan Lavine, Philadelphia, Pa. (Adelman & Lavine, Philadelphia, Pa., Albert B. Melnik, Melnik, Tarter & Muller, Camden, N. J., on the brief), for appellant.
Frank E. Vittori, Camden, N. J., for appellees.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
From our independent examination of the trial record in this cause we are satisfied that the action of the trial court in setting aside the verdict in favor of the plaintiff and against defendant Genevieve Hajduk and ordering that judgment be entered in favor of said defendant was completely justified.


2
The judgment of the district court will be affirmed upon the opinion of Judge Cohen.